Case 20-30968 Document 232-4 Filed in TXSB on 06/22/20 Page 1 of 3




                 EXHIBIT D




                            Exhibit D-1
                 Case 20-30968 Document 232-4 Filed in TXSB on 06/22/20 Page 2 of 3


Million, Tim

From:                              Heep, Jason
Sent:                              Monday, March 16, 2020 7:16 PM
To:                                Mark Thurmond; Evans, Brenda; Jarrod Martin (Jarrod.Martin@mhllp.com); Erin Jones
                                   (Erin.Jones@jmbllp.com); Chafin, Jan
Cc:                                Dodson, Mike; 1234bobwhite1234@live.com; Tricia Hughes-Millette; Million, Tim;
                                   Rosof, Reuben
Subject:                           RE: Watson Valve Building Property Payment


All,

I represent Texas Capital, however, I am including my colleagues Tim Million and Rueben Rosof who also are working on
this matter for Texas Capital.

Thank you.

‐Jason

Jason B. Heep
Partner

HUSCH BLACKWELL
1900 N. Pearl Street, Suite 1800
Dallas, TX 75201
Tel: 214.999.6187
Cell: 202.378.7423
Bio | VCard


From: Mark Thurmond <mark@althurmondagency.com>
Sent: Monday, March 16, 2020 4:29 PM
To: Evans, Brenda <bevans@strongpipkin.com>; Jarrod Martin (Jarrod.Martin@mhllp.com)
<Jarrod.Martin@mhllp.com>; Erin Jones (Erin.Jones@jmbllp.com) <Erin.Jones@jmbllp.com>; Heep, Jason
<Jason.Heep@huschblackwell.com>; Chafin, Jan <jchafin@jw.com>
Cc: Dodson, Mike <mdodson@strongpipkin.com>; 1234bobwhite1234@live.com; Tricia Hughes‐Millette
<tricia@althurmondagency.com>
Subject: RE: Watson Valve Building Property Payment

[EXTERNAL EMAIL]

Brenda

Bob White represents 4512 Steffani Property, LLC. He is the person to contact along with Texas Capital Bank.
I have copied Bob on this email.

Mark Thurmond
Al Thurmond Agency, Inc.
14800 St. Mary's Lane, Suite 235
Houston, TX 77079
281-679-8585 (Phone)
281-679-8686 (Fax)
E-mail: mark@althurmondagency.com

                                                           1
                                                      Exhibit D-2
                                                                                                                            Case 20-30968 Document 232-4 Filed in TXSB on 06/22/20 Page 3 of 3

From: Evans, Brenda [mailto:bevans@strongpipkin.com]
Sent: Monday, March 16, 2020 2:57 PM
To: Jarrod Martin (Jarrod.Martin@mhllp.com) <Jarrod.Martin@mhllp.com>; Erin Jones (Erin.Jones@jmbllp.com)
<Erin.Jones@jmbllp.com>; Heep, Jason <Jason.Heep@huschblackwell.com>; Mark Thurmond
<mark@althurmondagency.com>; Chafin, Jan <jchafin@jw.com>
Cc: Dodson, Mike <mdodson@strongpipkin.com>
Subject: Watson Valve Building Property Payment

The email message below is from Mike Dodson –

United Fire is ready to make payment on the Watson Valve building in the amount of
$1,300,000.00. The loss payees are listed as Texas Capital Bank NA and 4512 Steffani LN.
Please advise us as to who represents 4512 Steffani LN.

We would appreciate all interested parties working together to obtain an agreed order from
the bankruptcy court directing how the insurance check should be made payable. Once we
have the agreed order in hand, United Fire will issue the check in accordance therewith.

They are currently working on the Watson Grinding Buildings, and I will be contacting you with
regard to those payments.

If there should be any questions about the foregoing, please advise me.

Joe Michael Dodson
                                                                                                                               Brenda Evans | Paralegal
                                                                                                                               Email: bevans@strongpipkin.com
       To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
       https://mail.strongpipk in.com/signature/sp.png




                                                                                                                               Direct: 409.981.1099 | Main: 409.981.1000 | Fax: 409.981.1010
                                                                                                                               STRONG PIPKIN BISSELL & LEDYARD, L.L.P.
                                                                                                                               595 Orleans, Suite 1400, Beaumont, Texas 77701
                                                                                                                               Website | vCard


This message is being sent by or on behalf of a lawyer from the law firm of Strong Pipkin Bissell & Ledyard,
L.L.P. It is intended as a private communication with the individual or entity to which it is addressed. This
communication may contain information that is proprietary, privileged, or confidential, or otherwise legally
exempt from disclosure. If you are not the named addressee then you are not authorized to read, print, retain,
copy, or disseminate this message or any part of it. If you have received this message in error, please notify
the sender immediately by email and delete all copies of the message.




                                                                                                                                                                         2
                                                                                                                                                                    Exhibit D-3
